Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.54 Filed 09/11/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

CASE #: 20-11659


JURY TRIAL: NO


JUDICIAL OFFICER: JUDGE GERSHWIN DRAIN


PLANTIFFS:

JEFFREY AYAN and SHALEIA AYAN

  v.

DEFENDANTS:

ADAM KATSALE, ARCELIA FRANCIS HUGUES, ELIZABETH SHAKTI KALOCZI, and
LISA ELLE GIACOMINI



 DEFENDANT ADAM KATSALE'S ANSWERS TO
            THE COMPLAINT

THE ANSWERS CAN BE FOUND BEGINNING ON
               PAGE #8
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.55 Filed 09/11/20 Page 2 of 16




I.     The Parties Filing This Answer to the Complaint

       Name: Adam Katsale

       Street Address: 8 Hemlock Lane
                      Roslyn Heights, NY 11577

       County: Nassau

       Telephone #: 917-734-0245

       Email Address: ascensionexpress1111@gmail.com

II.    The Answer and Defenses to the Complaint

       A. Answering the Claims for Relief

       B. Presenting Defenses to the Claims for Relief

2.    The court does not have personal jurisdiction over the defendant because he, Adam
Katsale, is a resident of New York and has no connection with the state of Michigan whatsoever.
He has never been to Michigan, he does not have a residence in Michigan, he does not have a
business in Michigan, and has not done any business with Michigan. There is zero connection
other than the fact that the plaintiffs who are suing him reside in Michigan.

C.    Asserting Affirmative Defenses to the Claims for Relief

17. Statute of limitations:
    This case was filed on June 23rd, 2020 and my YouTube video titled "MY TWIN FLAME
CULT EXPERIENCE! (FACEBOOK GROUP)" was published on May 3rd, 2019. This falls
outside of the 1-year statue of limitations limit as per Michigan law for libel and slander
(defamation).

D. Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendant
(Cross-Claim) (if applicable)

3.    State briefly and precisely what damages or other relief the party asserting a counterclaim
or cross-claim asks the court to order. Do not make legal arguments. Include any basis for
claiming that the wrongs alleged are continuing at the present time. Include the amount of any
actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons that are alleged to entitle the party
to actual or punitive money damages.

a.    The defendant asserting the counterclaim or cross-claim against
      (specify who the claim is against):
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.56 Filed 09/11/20 Page 3 of 16




The claim is against Jeffrey Ayan and Shaleia Ayan. I allege that they have wasted my precious
time when it could have been spent enjoying myself. They have also inflicted mental and
emotional distress.

b.    The defendant seeks the following damages or other relief:

      I am seeking relief for having to have hired a local NY attorney who tried to contest this
frivolous lawsuit. He (the attorney) was unsuccessful at dismissing this case because the
plaintiffs are greedy and completely unreasonable.

      I am kindly asking for the minimum of $2,867.00 that I paid to the attorney. Of course it
would be nice to receive additional financial relief for the stress and aggravation that the
plaintiffs caused me. If the court would find it in their heart to award me financial relief, I would
be most grateful.

Furthermore, Jeff & Shaleia have sent an extremely nasty, sociopathic, and narcissistic typed
letter to me (and the other defendants) which I will include below.

[The letter sent to me and other defendants from Jeff & Shaleia:]

Dear "TFU Victims,"

We have had enough with your bullying, with your baseless slander, cyber-violence, and
cyber stalking. We have had enough of your lies, your defamation, your libel, your illegal,
immoral, dishonest, and sickening behavior. We've had enough of you damaging our
finances and stealing our clients and driving away potential clients with lies of us being a
cult.

Your accusations are baseless and complete fabrications and each and every one of you
knows it. We have done nothing but love and care for you while you worked with us and we
have deep, deep record and testimony of this. Your efforts to try and attack us have been
meaningless and we have been very patient with you while you figured that out. You clearly
are not figuring that out for yourselves and so we will give you this notice to cease and
desist your attacks and remove them for the internet immediately.

We are finished with your attacks and abuse and we do not accept it. Starting immediately
you will disband and end your hate campaign or we will end it for you. We are going to sue
you and if you claim bankruptcy we will find ways to collect what you owe from those
related to you. When you make money, courts can take money from your bank account and
paycheck and give the money to us plus interest until we are paid in full for the damages
you have inflicted; emotional, financial, and damages to our reputation. Not just us, but to
every single Ascension Coach and their business as well. MAP (especially looking at you,
Misty Lenae) and maybe even the Church of Union also have grounds to sue you as well.

Bankruptcy means it is nearly impossible for you to rent an apartment, rent a room, and
even apply for a real world job. It means no loans or credit cards, and bank accounts that
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.57 Filed 09/11/20 Page 4 of 16




charge you fees every single month to keep open. We will also pursue you to the FULLEST
extent of the law for your crimes. We will subpoena every single social media outlet for
your identities, your IP addresses, your computers, and hard drives, your google accounts
for every single defamatory and illegal thing. Computer professionals with warrants will
follow every detail of your digital fingerprint and collect all of the evidence. Police and
detectives will be sent to each and every one of your homes to investigate you thoroughly.
We will drag you in and out of court for a long, long time. We will set a precedent in the
court system to protect people all over the world from cyber bullies like you.

We will not only engage the legal system to take you to court for civil and criminal
activities, (your criminal activities will land you in jail) we will hire private investigators to
come after you and investigate you. We will find every last piece of garbage you have done
and hold you fully accountable for it.

To the parents associated with your hate group, we have been made fully aware of your
abusive behavior and criminal stalking of your adult children. You will leave them alone
and communicate your retraction to VICE or you will find your wrongs are also reported
to the press and you too are prosecuted with the full support of our entire community.

To those of you who reside outside of the US; you can and will be extradited to the United
States and be prosecuted in criminal courts here for your illegal actions. You too will be
held financially responsible for the damages you have inflicted if you do not agree to the
simple requests listed below.

You know we have done nothing even remotely wrong, illegal, unethical, or immoral to
you, any of our students, or anyone at all. You know we have NEVER done anything to
harm you. The relationship ended and we left you alone but you did not leave us alone.
This is called stalking and does not look good in a court of law because it is illegal and
insane. Your hate group leader, Elle Giacomini, has already spent six weeks in jail for
stalking. Her second offense on this charge alone would incur an even stiffer sentence and
each of you would be her accomplices and stalkers too. Elle recently attempted to sure her
doctor for malpractice and lost her case due to "lack of evidence." She has a proven track
record of failing in these matters and is not someone you want to align with.

You have absolutely NO evidence of ANY of your insane claims, be we have ENORMOUS
evidence of your illegal activities and your civil offenses and have been keeping detailed
record of it all over the last year. We also have record of all our interactions with your
through recorded classes and messages where a jury would see that we have treated you
with kindness, courtesy, and respect. Hundreds and hundreds of our students will step
forward and testify that not only have we treated each of them with respect, but that we
have treated each of you with respect. Our system functions with exacting efficiency and
whatever support we call in from our students they will gladly stand up not just for us, but
for themselves against your hatred.

We will subpoena you ALL to courts in Michigan, where you don't live, and will have to
pay travel expenses, hotels, food, court fees, lawyer fees, in addition to the money we will
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.58 Filed 09/11/20 Page 5 of 16




sue you for. In the end this will cost us nothing because you will reimburse us for our
lawyers and private investigators and the damages you cause. Since your slanderous article
appeared in VICE, we estimate damages in the millions of dollars that you will be jointly
liable for. If you do not show up to court, you will automatically lose and you will pay in
full whatever we are suing you for. In criminal courts if you do not show up there will be an
immediate warrant for you arrest and you will be thrown in jail. We promise you, we will
outlast you in a court battle and our community will step up and support us for every
single penny we needed to bring you to justice. We are ACHING to bring you to justice for
your crimes.

So far it hasn't really been worth it for us to take you to court, but due to your recent
escalations our patience has completely worn out. This ends now, or you will find each
every single person who does not take us up on our offer and who even slightly co-
conspired in this game you have been playing receives a summons to a Michigan court
where you will find a Michigan jury VERY VERY sympathetic to the hard working
entrepreneurs who built a profitable business from the ground up, and VERY
unsympathetic to the people who are committing senseless hate crimes against us.

It is not just us who has grounds to sure you but others in our community who have
grounds to sue you because they have lost clients and reputation and this is their livelihood
as well. You will find yourselves tied up in a legal battle for a very long time and you will be
paying for a long, long time. We will fully stand behind those who will sue you.

This court battle will be very positive PR for us. People will sympathize with us because
people love to see bullies get put in their place. You know you have been bullying us all this
time, even if you justified it among yourselves that we "deserved this". The facts will
incriminate you left, right and center, and liberate us. We hope you have not taken our
silence on all this as admission to your insane attacks. We have simply been mature and
patient with your vast immaturity and potential serious mental health issues. This is
because we are kind and generous people, not because we accept your bullying.

You hate group providing our home address on the internet, inciting an angry mob, and
suggesting people harass us with the police to our house is a serious crime. You think
you're safe on the internet to continue to attack us, but you are not safe to be criminals
anywhere on this planet. The legal system will protect us and our businesses and it will
bring you to justice.

This is your FINAL WARNING and your only chance to get your get out of jail free card.
Anyone who takes us up on this offer we will not take you to court and will not involve you
in this in any way, you get out of this "scott-free" so long as you do not EVER in ANY
WAY return to your previous predatory behaviors. We will be watching to ensure this is
completed and we will be waiting with baited breath for you to step one single sliver of a
toe back into your old slanderous behaviors for you to violate this agreement and for us to
proceed to court. We will retain all our evidence on file in the event you decide to change
your mind and prefer to pay us heavy recompense for the damages you have inflicted, and
pay society by spending time in jail for the crimes you have committed.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.59 Filed 09/11/20 Page 6 of 16




This is a one time offer to each and every one of you. We know who you are even if you did
not directly receive this email from us. If you care about the livelihoods and well being of
those you have been conspiring with, as well as your own affiliation with them, you will be
sure they get this email too and they too respond, otherwise our deep and thorough
investigation will find every single one of them too. What we are offering you right now is
what people call a deal of a lifetime.

Here is what you are to do if you do not want to have to pay for the damages and crimes
you have thus far committed and get of "scott-free." This agreement is legally binding.

1. (Write a retraction) You will write a complete and effective collective retraction to your
support for the VICE article and apologize for the lies you told about us. You will post it on
the reddit/cult forum and send us an email with the link. You will send it to Sarah Berman
at VICE asking her to publish it on your behalf and to retract her article because your
allegations were not true and done in hatred. If you do this this, you will find we have no
need to publish a VERY revealing and VERY uncomfortable (for you) article in response.
It will include facts which easily and completely refute all of your sick allegations to defame
us and paint us as a cult, and show how your agenda has been to abuse and scam us and
make money for yourselves. We'll also share juicy details of your "TFU Victim's Fund" on
Gofundme, e-begging for $200,000. This will just be the beginning of our response to your
hate group's attacks if you do not stand down.

2. (Delete your attacks) You will delete any and all slanderous, defamatory, or negative
comments, reviews, videos, chat conversations, posts, groups, reddit threads, accounts, or
any other of this type of communication anywhere on the internet that you have made
against TFU or any of its affiliates. you will send us an email communication stating you
have done this.

3. (Move on) You will immediately disband by leaving groups, chats, conversations, and no
longer holding meetings with your hate group. You agree to never bother, harass, or
interact with us, our community, our companies, our church, our affiliates, our clients and
potential clients anywhere on the internet, in person, directly or indirectly ever again. You
will move on and go away from us forever and leave our online groups and never return.

3. (State you agree) You will respond to this email within 48 hours from the time it was sent
with "I (state your full, legal names first/middle/last) understand and agree."

If you do this, we will agree not to pursue a legal campaign of any kind against you. If we
do not hear from you within the given time frame we will assume that you have decided to
be taken to court and have the law force you to stop, and that you will pay for all damages
you have caused.

Your time of attacking us is over. It can either end now and you can walk away without
negative consequences, or it will end following what will prove to be for you an absolutely
brutal court case. We have something real to protect, something that matters to a lot of
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.60 Filed 09/11/20 Page 7 of 16




people and genuinely helps people. We will protect it with everything we have and
everything we are. There are a lot of us and we are growing every day. What we have
means something to people. You have a small group of haters who have gained nothing
through your efforts, who stand for nothing, and who don't actually even care about what
you say you stand for. What you have does not mean anything to people.

There are far better battles in life for you to fight and better things for you to do with your
lives than build a meaningless hate group.

We look forward to your immediate response.

Sincerely,

Jeff, Shaleia, and the Twin Flames Universe Community


As you can see your honor/clerk officer, Jeff & Shaleia are completely insane. No person of
sound mind would write such a threatening letter, make preposterous allegations, and be called
spiritual teachers of all things. They filed this lawsuit to:

a) Attempt to silence the defendants for speaking the truth about their evil, sickening ways.

b) Extract money from the defendants because members of their cult have woken up and left
their cult and now they, Jeff & Shaleia, are losing money.


III. Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and believe that this answer: (1) is not being presented for an improper
purpose such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the answer otherwise complies with the requirements of Rule
11.

     A.      For Parties Without an Attorney

            I agree to provide the Clerk's Office with any changes to my address where case
related papers may be served. I understand that my failure to keep a current address on file with
the Clerk's Office may result in the dismissal of my case.



             Date of signing: September 10th, 2020
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.61 Filed 09/11/20 Page 8 of 16




            Signature of Defendant:




            Printed Name Of Defendant: Adam Katsale


                   ANSWERS TO PLAINTIFF'S ALLEGATIONS

PLAINTIFF'S ALLEGATION:

2. Plaintiffs have learned of a conspiracy by a few disgruntled former Twin Flames Universe
students who are each operators of competing transformational coaching businesses, to smear
Plaintiffs' reputations, and create a false, misleading and defamatory image of Plaintiffs' business
practices and spirituality. Defendants commenced and orchestrated a massive, systematic pattern
of online harassment and disparagement via websites such as Twitter, Reddit, Facebook, and via
their own websites in a an effort to usurp Plaintiffs' current customers and dissuade Plaintiffs'
prospective customers from doing business with Plaintiff by falsely painting as "abusive,"
"manipulative," "scammers" and "practi[tioners of] illegal psychotherapy."

3. First, Defendants openly defamed Plaintiffs in public Reddit posts and Facebook groups
dedicated to Twin Flames Universe. Then, Defendants covertly and illegally accessed Plaintiffs'
email and/or computers to manipulate Plaintiffs' Twitter account to impersonate Plaintiffs and
spew more negativity.

4. Defendants also created fake, impersonating and/or "troll" Twitter, Instagram and Facebook
accounts to attack Plaintiffs and their businesses, hijacking Plaintiffs' own commercial
advertising for their services to create negative ads that denigrate Plaintiffs' services----while
touting Defendants' own competing businesses.

DEFENDANT KATSALE'S RESPONSE:

The only thing I shared was a website link to one of the published VICE articles on my Facebook
pages. I also uploaded a video podcast to my YouTube channel that does not mention the
plaintiff’s names. I had zero involvement with the publication of the VICE articles. The purpose
of sharing the VICE article and video podcast was to inform the public of Jeff & Shaleia's
unethical business practices and greedy, manipulative behavior. A warning to stay as far away
from them as possible. They destroy people's lives without any care. They are disgusting human
beings. It is my first amendment right to share the article and video. I deny all other allegations
as they are complete lies.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.62 Filed 09/11/20 Page 9 of 16




PLAINTIFF’S ALLEGATION:

5. When their direct-to-consumer, online campaign of negative advertising was initially
unsuccessful in promoting their competing business or disparage Plaintiffs, Defendants recently
banded together in their self-described “collective effort to expose the scumbags” and to amplify
their negativity by lying to a reporter for Vice Media.


DEFENDANT KATSALE’S RESPONSE:

Once again I had nothing to do with VICE Media as this is referring to the two articles that were
written by VICE.


PLAINTIFF’S ALLEGATION:

6. As a part of their scheme and conspiracy, Defendants collectively convinced the Vice Media
reporter to publish a fantastical and false account of Defendants’ “experiences” with Plaintiffs in
Michigan——which painted an impressionist caricature of Twin Flames Universe’s actual
business and was otherwise filled with outright misleading statements and lies.


DEFENDANT KATSALE’S RESPONSE:

Please see my response to Allegation #5.


PLAINTIFF’S ALLEGATION:

7. Thus, this is an action pursuant to the federal Lanham Act for preliminary and permanent
injunctive relief and recovery of damages arising from acts of false promotion, unfair
competition, tortious interference, defamation/trader libel, and civil conspiracy in connection
with, inter alia, Defendants’ scheme to steal Plaintiffs’ business by making certain misleading
and defamatory statements concering their business across the Internet, accessing without
authorization Plaintiffs’ emails, computers and passwords to hijack and manipulate Plaintiffs’
Twitter account, and contributing to and then falsely disseminating Vice Media news articles
which repeated their unsubstantiated and demonstrably false promotions.


DEFENDANT KATSALE’S RESPONSE:

I deny all of these #7 Allegations as they are completely untrue.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.63 Filed 09/11/20 Page 10 of 16




PLAINTIFF'S ALLEGATION:

11. Jeffrey Ayan is an individual resident of Michigan. Mr. Ayan is not a public figure and not a
public official.

12. Shaleia Ayan is an individual resident of Michigan. Ms. Ayan is not a public figure and not a
public official.


DEFENDANT KATSALE'S RESPONSE:
According to their social media profiles they are public figures as seen in the next two pages as
per screenshot.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.64 Filed 09/11/20 Page 11 of 16
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.65 Filed 09/11/20 Page 12 of 16
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.66 Filed 09/11/20 Page 13 of 16




PLAINTIFF'S ALLEGATION:

15. Upon information and belief, Katsale either personally scripted the false postings concerning
the Michigan-based Plaintiffs on the various websites and either physically posted them himself
or instructed the other Defendants and/or his accomplice(s) to do so, under his authority and
direction. Upon further information and belief, Katsale conducts substantial business in interstate
commerce and within the State Of Michigan through his business Ascension Express.

DEFENDANT KATSALE'S RESPONSE:

This is a complete lie. I did not personally script any false postings regarding the plaintiffs nor
did I order anyone to do so. I do not conduct any business with Michigan whatsoever. Not online
or offline. Not at all. I deny this allegation.

PLAINTIFF'S ALLEGATION:

19. Defendants also took steps to ensure that their conduct would cause damage and injury to
Plaintiffs in the Eastern District of Michigan, by directing posts and articles about Plaintiffs to
persons dealing with Plaintiffs in the Eastern District of Michigan. For example, Defendants
conspiratorially-contributed article in Vice Media refers to Defendants as, inter alia, former
"devoted member[s] of an online spirituality school called Twin Flames Universe, led by two
glassy-eyed Michigan YouTubers calling themselves Jeff and Shaleia," and claims that
Defendants "called Michigan police" and communicated with "[t]he local police department in
Farmington Hills, Michigan," (emphasis added) concerning their false claims regarding
Plaintiffs.

DEFENDANT KATSALE'S RESPONSE:

I had nothing to do with the VICE articles being written whatsoever. I did call the Michigan
police department once to add my name to the complaint list (that was started by ex-members)
regarding Jeff & Shaleia because they are cult leaders and only wish to inflict damage on society
without any regard or remorse.

20. Further, upon information and belief, Defendants derive substantial revenue from interstate
or international commerce in the course of their own acts and conduct.

DEFENDANT KATSALE'S RESPONSE:

This is completely false. I did not derive substantial revenue. Jeff & Shaleia have made more
money than all of us (defendants) combined. They are always bragging about their expensive
materialistic possessions, yet they claim to be humble. All they care about is making a profit at
any cost necessary. They are claiming unfair business competition, but in reality, the reverse is
true. They are the ones creating an unfair business competition for me, but I did not file a lawsuit
or threaten them because of it. I deny this allegation.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.67 Filed 09/11/20 Page 14 of 16




PLAINTIFF'S ALLEGATION:

#38 - #42


DEFENDANT KATSALE'S RESPONSE:

I deny all of these claims. All I did was upload a video podcast and share one of the VICE
articles to inform the public about Jeff & Shaleia's cult operation.


PLAINTIFF'S ALLEGATION:

44. In support of their attacks, Defendants used Twitter, Facebook, YouTube and Reddit to
distribute their false and misleading messages in an effort to draw attention to their negative
campaign against Plaintiffs.

DEFENDANT KATSALE'S RESPONSE:

I only uploaded a video podcast on my YouTube channel and shared a website link to the VICE
article on my Facebook pages. It is my first amendment right to do so. I did not mention their
names, their company name, or their member's names in the video and I disclosed in the very
beginning of the video "that for legal reasons I cannot mention the cult's name, the leader's
names, or their member's names".


PLAINTIFF'S ALLEGATION:

45. Upon information and belief, Defendants embarked on this campaign of unfair competition
and harassment to promote Defendants' competing businesses and online spiritual wellness
platforms, which purportedly function in the same fashion as Plaintiffs' Twin Flames Universe---
which they denigrate publicly.

DEFENDANT KATSALE'S RESPONSE:

Please see my response to Allegation #44.


PLAINTIFF’S ALLEGATION:

53. On August 3, 2019, Giacomini and Katsale created an @Twinflames.Universe Instagram
account where they posted distorted photos of Mr. Ayan and stated TFU is a "sex cult," and
practices "gay conversion" therapy. Defendant Giacomini and Katsale's posts often include
images of Mr. Ayan (despite their distorted and harassing nature) and thus giving unsuspecting
Twitter users the impression that the @Twinflames.Universe is Plaintiffs, when in reality, it is
Plaintiffs' competitors. Defendants Giacomini and Katsale.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.68 Filed 09/11/20 Page 15 of 16




DEFENDANT KATSALE’S RESPONSE:

A complete lie. I deny this allegation. I had no communication/connection with defendant
Giacomini in regards to this nonsense and I did no such thing. I deny this allegation.


PLAINTIFF’S ALLEGATION:

56. On August 17, 2019, Defendants again collectively banded together to draft, author and
disseminate a defamatory and misleading email blast to hundreds of Plaintiffs' students. For the
purpose of this negative email blast, Defendants created the email name and address TFU Abuse
"tfuabuse@gmail.com" (emphasis added).

DEFENDANT KATSALE'S RESPONSE:

A complete lie. I deny this allegation. I did no such thing.


PLAINTIFF’S ALLEGATION:

#59-#61

DEFENDANT KATSALE’S RESPONSE:

A complete lie. I deny this allegation. I did no such thing.


PLAINTIFF’S ALLEGATION:

#63-#65

DEFENDANT KATSALE’S RESPONSE:

Yes I published this video podcast and yes I did get likes, comments, and subscribers because of
it. However, I did not mention the plaintiff’s names throughout the entire video. I state in the
beginning of the video podcast that for legal reasons I cannot mention the cult leader’s names.
And yes, they are mentally unstable, co-dependent narcissists preying on empathetic people.

The plaintiffs are alleging that my video podcast (that did not include their names or their
company name) hurt their business’s reputation and caused them to lose money. It is impossible
to prove that my video hurt their business. I have not gained any new customers because of my
video podcast. I certainly did not generate any revenue because of this podcast video. Not
through YouTube monetization and not through any other means. I did not receive any new
customers because of this video.
Case 2:20-cv-11659-GAD-DRG ECF No. 8, PageID.69 Filed 09/11/20 Page 16 of 16




PLAINTIFF’S ALLEGATION:

#66

DEFENDANT KATSALE’S RESPONSE:

It’s not illegal or unethical for defendant Giacomini to comment on my video and promote her
own video.


I, Adam Katsale, deny all further allegations made by the plaintiffs as well as any other
allegations I didn't address that are listed in the complaint.


I suggest that the court determine this case to be frivolous in nature and motion to close the case
with prejudice.

Finally, I suggest that the court deem Jeff & Shaleia, the plaintiffs, to be labeled as Vexatious
Filers as they are disrespecting and wasting the court's time, and are harassing me. Not to
mention harassing multiple other people. I feel they will not stop and it would be a tremendous
benefit to society if they are only allowed to file a new lawsuit with special permission from the
court.
